- BB&T Exhibit 99.7 Appendix Reconciliations of Non-GAAP Financial Measures Generating Fee Income and Operating Efficiency 1 For the Years Ended December 31, 2004 2005 2006 2007 2008 Noninterest Income as a Percentage of Net Revenue (T/E) Based on Operating Earnings 37.8 % 39.1 % 40.6 % 41.3 % 40.3 % Effect of other, net (1) - 1.1 Noninterest Income as a Percentage of Net Revenue (T/E) Based on GAAP 37.8 % 39.1 % 40.6 % 41.3 % 41.4 % Cash Basis Efficiency Ratio 49.7 % 50.4 % 53.2 % 51.6 % 51.3 % Effect of pretax merger-related and restructuring items .1 (.2 ) .3 .3 .2 Effect of pretax amortization of intangibles 2.0 1.9 1.6 1.5 1.3 Effect of other, net (2) - .8 ( .4 ) .3 (.7 ) Effect of amortization of mark-to-market adjustments .2 .2 .1 - - Efficiency Ratio Based on GAAP 52.0 % 53.1 % 54.8 % 53.7 % 52.1 % Operating Leverage (1.36 )% (1.51 )% (4.79 )% 3.03 % 1.05 % Effect of merger-related and restructuring items and non-recurring items (3) 19.77 (.91 ) .24 (.03 ) 2.95 Operating Leverage Based on GAAP 18.41 % (2.42 )% (4.55 )% 3.00 % 4.00 % (1) Reflects gains from the initial public offering and sale of Visa stock in 2008, and the impact of a nonrecurring item associated with BB&Ts leasing operations in 2003. (2) Reflects gains from the initial public offering and sale of Visa stock, a gain from the early extinguishment of debt and nonrecurring professional fees in 2008, a reserve charge relating to the Visa settlement in 2007, a gain on the sale of duplicate facilities in 2006, and a one-time adjustment related to the accounting for property and equipment leases in 2005. (3) Reflects the impact of the fluctuations in merger-related and restructuring charges and non-recurring items. 1 Operating Efficiency Annualized Link Quarter 4Q08 vs 3Q08 3Q08 vs 2Q08 2Q08 vs 1Q08 1Q08 vs 4Q07 Revenue Growth 7.38 % 3.40 % 22.48 % 10.49 % Effect of other, net (1) (8.64 ) (6.72 ) 2.48 7.92 Revenue Growth Based on GAAP (1.26 )% (3.32 )% 24.96 % 18.41 % Expense Growth 3.98 1.20 22.13 8.70 Effect of other, net (1) (2.01 ) 18.24 (10.96 ) (11.26 ) Expense Growth Based on GAAP 1.97 19.44 11.17 (2.56 ) Operating Leverage 3.40 % 2.20 % .35 % 1.79 Effect of other, net (1) (6.63 ) (24.96 ) 13.44 19.18 Operating Leverage Based on GAAP 3.23 % (22.76 ) 13.79 20.97 (1) Reflects the impact of the fluctuations in merger-related and restructuring charges and non-recurring items. 2 Operating Earnings Available to Common Shareholders as originally reported (dollars in millions) Operating Earnings Net Income 1993 $ 98 $ 98 1994 237 237 1995 254 178 1996 305 284 1997 409 360 1998 513 502 1999 659 613 2000 875 626 2001 1,100 974 2002 1,318 1,303 2003 1,424 1,065 2004 1,562 1,558 2005 1,674 1,654 2006 1,707 1,528 2007 1,749 1,734 2008 1,376 1,498 Fifteen-Year Compound Annual Growth Rate 19.2 % 19.9 % 3 Pre-Tax Pre- Provision Operating Earnings as originally reported (dollars in millions) Operating GAAP 1993 $ 164 $ 164 1994 380 380 1995 411 295 1996 505 472 1997 705 637 1998 828 813 1999 1,059 996 2000 1,395 1,033 2001 1,739 1,584 2002 2,093 1,556 2003 2,293 1,865 2004 2,577 2,571 2005 2,716 2,684 2006 2,778 2,713 2007 3,053 3,018 2008 3,392 3,493 Fifteen-Year Compound Annual Growth Rate 22.4 % 22.6 % 4 Earnings Performance For the Year Ended December 31, Dollars in Millions 2004 2005 2006 2007 2008 Total Revenues Based on Operating Results 6,666 7,830 9,489 10,668 10,334 Pretax merger-related and restructuring charges - Other, net (1) - 2 (75 ) - 70 Total Revenues Based on GAAP Results 6,666 7,832 9,414 10,668 10,404 Operating Earnings Available to Common Shareholders 1,562 1,674 1,707 1,749 1,376 Merger-related and restructuring charges, net of tax (4 ) 7 (11 ) (13 ) (10 ) Other, net (2) - (27 ) (168 ) (2 ) 132 Net Income Available to Common Shareholders 1,558 1,654 1,528 1,734 1,498 Return on Assets Based on Operating Earnings 1.62 1.60 1.49 1.38 1.02 Effect of after-tax merger-related and restructuring charges - .01 (.01 ) (.01 ) (.01 ) Effect of other, net (2) - (.03 ) (.14 ) - .10 Return on Assets Based on Net Income 1.62 1.58 1.34 1.37 1.11 Return on Common Equity Based on Operating Earnings Available to Common Shareholders 14.74 15.12 14.91 14.37 10.51 Effect of after-tax merger-related and restructuring charges (.03 ) .07 (.10 ) (.10 ) (.08 ) Effect of other, net (2) - (.24 ) (1.46 ) (.02 ) 1.01 Return on Common Equity Based on Net Income Available to Common Shareholders 14.71 14.95 13.35 14.25 11.44 Diluted EPS Based on Operating Earnings Available to Common Shareholders 2.81 3.04 3.14 3.17 2.49 Effect of after-tax merger-related and restructuring charges (.01 ) .01 (.02 ) (.02 ) (.02 ) Effect of other, net (2) - (.05 ) (.31 ) (.01 ) .24 Diluted EPS Based on Net Income Available to Common Shareholders 2.80 3.00 2.81 3.14 2.71 Cash ROA 1.79 1.77 1.63 1.50 1.11 Effect of amortization of mark-to-market adjustments, net of tax (.01 ) (.02 ) (.01 ) - - Effect of amortization of intangibles, net of tax (3) (.16 ) (.15 ) (.13 ) (.12 ) (.09 ) Return on Assets Based on Operating Earnings 1.62 1.60 1.49 1.38 1.02 Cash ROCE 26.36 27.12 27.23 26.82 19.30 Effect of amortization of mark-to-market adjustments, net of tax (.28 ) (.29 ) (.13 ) (.03 ) - Effect of amortization of intangibles, net of tax (3) (11.34 ) (11.71 ) (12.19 ) (12.42 ) (8.79 ) Return on Common Equity Based on Operating Earnings Available to Common Shareholders 14.74 15.12 14.91 14.37 10.51 Cash Basis Diluted EPS 2.96 3.20 3.27 3.29 2.60 Effect of amortization of mark-to-market adjustments, net of tax (.03 ) (.04 ) (.01 ) - - Effect of amortization of intangibles, net of tax (.12 ) (.12 ) (.12 ) (.12 ) (.11 ) Diluted EPS Based on Operating Earnings Available to Common Shareholders 2.81 3.04 3.14 3.17 2.49 (1) Includes gains from the initial public offering and sale of Visa stock, net securities gains and other-than-temporary impairment losses,and an adjustment related to the accounting for leveraged leases in 2008, a loss on sale of securities in 2006, and a one-time adjustment related to the accounting for property and equipment leases in 2005. (2) Includes gains from the initial public offering and sale of Visa stock, a gain from the early extinguishment of debt, net securities gains, other-than-temporary impairment losses and nonrecurring professional fees in 2008, a reserve charge relating to the Visa settlement and a credit to the provision for income taxes in 2007, an additional tax provision related to leveraged leases, a loss on the sale of securities, and the impact of a gain on the sale of duplicate facilities in 2006, and a one-time adjustment related to the accounting for property and equipment leases in 2005. (3) Excludes average intangibles from average assets and average equity, net of deferred taxes, in the calculation of cash basis ratios.
